Title: Boston. August 10. Wednesday.
From: Adams, John
To: 


       The committee for the Congress took their departure from Boston, from Mr. Cushing’s house, and rode to Coolidge’s, where they dined in company with a large number of gentlemen, who went out and prepared an entertainment for them at that place. A most kindly and affectionate meeting we had, and about four in the afternoon we took our leave of them, amidst the kind wishes and fervent prayers of every man in the company for our health and success. This scene was truly affecting, beyond all description affecting. I lodged at Colonel Buck’s.
      